DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on February 10, 2021, is acknowledged.  Group II, claim 5, is hereby withdrawn as non-elected.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of copending Application No. 16/545,297 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the fabric encasement of the reference application is encompassed by the presently claimed textile fabric, mattress filler cloth, and/or mattress ticking.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the recitation “a household article selected from the group consisting of mattress filler cloth, mattress ticking, textile fabrics,…non-woven fabrics, carpets, carpet backing, and combinations thereof.”  Specifically, “textile fabric,” by definition, is any fabric made of fibers, which necessarily encompasses the recitations “mattress filler cloth,” “mattress ticking,” “non-woven fabrics,” “carpets,” and “carpet backings.”  Thus, it is unclear if the scope of “textile fabric” is intended to exclude or include “mattress filler cloth,” “mattress ticking,” “non-woven fabrics,” “carpets,” and “carpet backings.”  
Claim 1 is also indefinite for the recitation “having an effective amount of diatomaceous earth.”  Specifically, said amount is indefinite since it is unknown what the amount is intended to be effective at accomplishing.  Is the amount effective to provide an abrasive surface, a filtration aid, pest control, a desiccant, and/or some other function?
Claim 1 recites the limitation “the diatomaceous earth particles” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously recites diatomaceous earth (DE), but does not necessarily limit said DE to particles.  
Claim 1 is also indefinite for the recitations “a thermoplastic surface” since it is unclear what said surface is of.  Note the household article has not been previously limited to being thermoplastic.  
Claims 2-4 are also rejected for their dependency upon claim 1.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “about at least 10%,” and the claim also recites “more preferably in a range of 10 to 35%” and “more preferably the range of between 35%-80%,” which are the narrower statement of the range/limitation.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 3 and 4 are also rejected for their dependency upon claim 2.
Claim 4 is indefinite for the recitation “a coated surface within the cloth” since it is unclear how a surface can be “within” the cloth.  Note, by definition, “surface” describes an outer face or layer of something, not a layer within something.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0085451 issued to Smith et al.
Smith discloses fibers and other constructs treated with diatomite (i.e., diatomaceous earth, DE) particles (title and section [0001]).  Specifically, Smith discloses constructs consisting of diatomized fibers, filaments, yarns, woven and non-woven textiles, fiber-based films, mats, and membranes, other constructs and finished products made from the foregoing (abstract and section [0005]).  The Smith invention is particularly suitable for apparel products and molded footwear outsoles, and other molded or textile-based products, wherein a plurality of diatomite particles are embedded in the surface thereof to impart desired functionalities, such as moisture management, odor control, traction or grip enhancement, water and dirt repellency, and wear resistance (abstract and section [0005]).  The diatomite particles may be fused with a base thermoplastic material to form durable, wear and wash resistant constructs (section [0006]).  The 
In particular, the invention is directed to fibers having a multitude of embedded particles of a diatomite, wherein said particles are exposed over one or more surfaces of the fibers (section [0037]).  The diatomized fibers may be made into textiles for various end products (section [0038]).  The diatomized fibers may be made by adding to the feedstock for a polymer melt (e.g., thermoplastic polymer), dispersed into the melt, and then formed into fibers by known fiber-forming techniques (sections [0039], [0058], [0066] - [0071], and [0083]).  Alternately, the diatomites may be added to the fiber after formation (section [0110]).  Specifically, the fiber is formed in part or whole of a thermoplastic material and the diatomites are embedded into the surface while in a melted or softened state (section [0110]).
The diatomites may be present in an amount of about 1-5% of the thermoplastic fiber weight (sections [0053] - [0056]).  Said amount would necessarily be “an effective amount” for providing some functionality.  The exposed area of diatomite particles on the surface of the fiber is 3-50% of the surface area of the fiber (section [0088]).  Fabrics made from the diatomized fibers can comprise between 0% to 100% of diatomized fibers (section [0089]).  Applications of the diatomized fibers and textiles made therefrom include apparel, upholstery for furniture, bed coverings, linens, vehicle coverings, geotextiles, etc. (section [0102]).  
Thus, the Smith reference anticipates applicant’s claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0085451 issued to Smith et al.
Regarding claim 2, Smith fails to teach what percentage of the diatomite particle is exposed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least 10% of the particle exposed (i.e., not embedded).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 2 is rejected as being obvious over the cited prior art. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0085451 issued to Smith et al. in view of GB 2398007 issued to Palmer.
Regarding claim 3, while Smith fails to teach the diatomized fiber is made into a fabric suitable for use as a carpet backing, the reference clearly teaches the fibers can be made into various end product and that “those of ordinary skill in the art will appreciate the wide variety of systems that can be devised using the various concepts described herein” (section [0201]).  Since the use of diatomaceous earth in carpet backings is known in the art (see Palmer, abstract), it would have been it would have been obvious to one of ordinary skill in the art before the 
Additionally, it would have been it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the diatomized fiber in the carpet backing in an amount sufficient to result in about 0.2 ounces per square yard as claimed.  Determination of a suitable amount of diatomites in the fabric would be within the level of ordinary skill in the art, wherein said amount would be dependent upon the intended application and desired functionality.  Note Smith teaches the diatomites are present in the fiber in an amount of 1-5% by weight of the fiber and fabrics made therefrom may have between 0-100% diatomized fibers.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 3 is rejected as being obvious over the Smith reference in view of the Palmer reference.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0085451 issued to Smith et al. in view of US 2012/0227313 issued to Mozeika, III et al.
Regarding claim 4, while Smith fails to teach the diatomized fiber is made into a fabric suitable for use as mattress filler cloth, the reference clearly teaches the fibers can be made into various end product and that “those of ordinary skill in the art will appreciate the wide variety of systems that can be devised using the various concepts described herein” (section [0201]).  Since the use of diatomaceous earth in mattresses is known in the art (see Mozeika, section [0037]), it would have been it would have been obvious to one of ordinary skill in the art before the 
Additionally, it would have been it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the diatomized fiber in the mattress filler cloth in an amount sufficient to result in about 0.1 ounces per square yard as claimed.  Determination of a suitable amount of diatomites in the fabric would be within the level of ordinary skill in the art, wherein said amount would be dependent upon the intended application and desired functionality.  Note Smith teaches the diatomites are present in the fiber in an amount of 1-5% by weight of the fiber and fabrics made therefrom may have between 0-100% diatomized fibers.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 4 is rejected as being obvious over the Smith reference in view of the Mozeika reference.  


Conclusion
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The following art teaches the use of diatomaceous earth in textile applications:
US 2005/0255139 issued to Hurd et al.
US 2013/0030340 issued to Vincent et al.
US 2017/0007031 issued to Phillips.
US 2019/0374042 issued to Bullock et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        April 14, 2021